Citation Nr: 0017377	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right elbow.

2. Entitlement to service connection for residuals of a 
fracture of the right wrist.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for bradycardia and 
hypertension.

5.  Entitlement to service connection for 
hypercholesterolemia and hypertriglyceridemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied service 
connection for residuals of a fracture of the right elbow, 
residuals of a fracture of the right wrist, and bilateral 
hearing loss.  

The veteran also submitted a timely notice of disagreement to 
the part of the January 1998 RO decision that denied service 
connection for bradycardia/hypertension, high serum 
triglycerides and cholesterol, and Left Achilles tendonitis.  
The RO included in its statement of the case all of the 
issues appealed by the veteran.  In his substantive appeal 
received by the RO in January 1999, the veteran did not refer 
to the latter three issues, but written argument submitted on 
his behalf, received by the RO in February 1999, did refer to 
the issues of service connection for bradycardia/hypertension 
and hypercholesterolemia/hypertriglyceridemia.  While this 
latter statement was received well beyond 60 days after he 
was sent the statement of the case and a few weeks beyond one 
year after he was notified of the January 1998 RO decision in 
question, the Board notes that the veteran requested 60 day 
extensions of the appeal period on two occasions, and one of 
the reasons given for the request was a change of residence; 
the record shows that the veteran did in fact move from 
California to Illinois during this time.  The RO did not 
specifically respond to the requests for an extension of the 
appeal period but it did certify the issues of service 
connection for bradycardia/hypertension and 
hypercholesterolemia/hypertriglyceridemia for appellate 
review.  In view of the foregoing, the Board concurs with the 
RO's action.  However, as the veteran or his representative 
did not submit any subsequent correspondence that could be 
construed as a timely substantive appeal on the issue of 
service connection for left Achilles tendonitis, the veteran 
did not perfect his appeal of this issue, and the Board does 
not have jurisdiction to act on it.  See 38 C.F.R. §§ 20.200, 
20.302 (1999); Roy v. Brown, 5 Vet. App. 554, 556 (1993). 


FINDINGS OF FACT

1. The veteran's right elbow disorder preexisted active 
service and was not 
chronically worsened while he was on active duty.

2.  The veteran's right wrist disorder is causally linked to 
a fracture of the wrist sustained while on active duty.

3. There is no competent medical evidence of current hearing 
loss in either ear.

4.  Hypercholesterolemia and hypertriglyceridemia are 
laboratory findings; they are not disabilities within the 
meaning of the applicable law and VA regulations.

5.  There is no medical evidence of a nexus between a current 
diagnosis of heart disease or hypertension and any incident 
of active service.  


CONCLUSIONS OF LAW

1. The veteran's right elbow disability preexisted service 
and was not aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1153 (West 1991); 38 C.F.R. § 3.304, 3.306 (1999).

2.  The veteran's right wrist disability was incurred during 
active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102,  3.303 (1999).
3.  The veteran's claim of entitlement to service connection 
for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The veteran's claim of entitlement to service connection 
for hypercholesterolemia and hypertriglyceridemia is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for bradycardia and hypertension is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hearing loss, heart 
disease, and hypertension are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  The presumption only attaches where there has been 
an induction examination in which the disability subsequently 
noted was not detected.  See Bagby, supra.  Therefore, as 
will be discussed at length below, the presumption does not 
apply in this matter.

Regulations provide that pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service, and then 
whether this worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

I.  Residuals of a Fracture to the Right Elbow

The veteran contends that he still experiences tenderness to 
his right elbow due to a stress fracture of the proximal 
tibia and fibula in service.  As a preliminary matter, the 
Board notes that the veteran has submitted a well-grounded 
claim within 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran had active service from August 1971 to June 1993.  
Service medical records indicate that he sustained an injury 
to his right elbow prior to going on active duty.  
Specifically, in November 1970 on his reserve commission 
examination, the veteran was unable to fully extend his right 
elbow.  He reported that the elbow was painful when used 
excessively due to a fracture of the head of the right radius 
in October 1969.  His right elbow was somewhat weaker with 
constant usage than his left elbow.  On examination in 
January 1975, the veteran had a full range of motion of the 
right elbow with no tenderness or deformity.  The examiner 
observed a good recovery.  The veteran did report elbow pain 
in September 1975 and he hurt his elbow while skiing in 
December 1975 when he was diagnosed with right elbow strain.  
On examinations in August 1975, April 1981, May 1982, and 
October 1984, the veteran was found to have a normal right 
elbow.
Finally, on separation, the veteran's right elbow was again 
examined and the physician noted no right elbow disorder.

The veteran also underwent a VA examination on point for this 
claim.  In June 1997, the veteran indicated that he had 
sustained a right elbow fracture in 1971 when he fell while 
running.  The right elbow was said to have healed normally, 
but the veteran continued to experience intermittent right 
elbow area pain after performing physical activity.  He did 
not develop right elbow pain following the onset of cold, 
damp weather.  The veteran reported that he was unable to 
extend the right elbow fully since the 1971 injury.  Mild 
tenderness was noted over the right olecranon area and there 
was no edema or erythema.  The veteran was able to fully flex 
the elbow to 145 degrees without pain.  He developed no right 
elbow pain with right elbow extension, but he was unable to 
extend the elbow beyond 10 degrees.  He was able to fully 
pronate the right forearm to 80 degrees and fully supinate 
the right forearm to 85 degrees without pain.  X-ray studies 
demonstrated minor osteoarthritic degenerative changes.  

The Board finds that the veteran's right elbow injury was 
clearly noted and clinically assessed prior to going on 
active duty, and the evidence does not establish that the 
veteran's preexisting right elbow disability worsened during 
service.  The service medical records show that the veteran 
complained on a few occasions of right elbow pain in service, 
but the veteran underwent no less than five examinations over 
almost twenty years that showed his right elbow to be normal.  
His separation examination found no right elbow problems at 
all.  The Board acknowledges the veteran's current mild 
osteoarthritic changes, but there is no medical evidence or 
competent opinion to show that the veteran's right elbow 
worsened in any way during service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the right elbow disorder 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

II.  Residuals of a fracture to the Right Wrist

The veteran contends that he sustained a right wrist fracture 
in service and that he sill has reduced strength in that 
wrist.  As such, he argues for entitlement to service 
connection for these residuals to the fracture.

Service medical records show that the veteran was diagnosed 
with an avulsion fracture of the right wrist when he caught 
his wrist in a collapsed ladder in June 1981.  The fracture 
healed well over the next few months and the records show no 
further wrist trauma or sequelae.

The record also contains reports from two VA examinations on 
point.  In June 1997, the veteran reported that he sustained 
a right wrist fracture 19 years before and that although the 
fracture had healed normally, the veteran had noticed 
impaired strength following the injury.  The veteran reported 
that he sustained a second right wrist injury approximately 9 
years before and that he continues to experience intermittent 
right wrist pain and impaired right wrist strength.  On 
examination, there was no right wrist tenderness, edema or 
erythema.  The veteran was able to fully dorsiflex the wrist 
and fully plantar flex the wrist.  He could also fully 
deviate the right wrist without pain.  Right wrist motor 
strength was noted to 75 percent of normal.  The examiner 
concluded that the veteran sustained two right wrist 
fractures and that he continued to experience intermittent 
right wrist pain.  The specific cause of the pain remained 
undetermined, as the right wrist x-ray was normal.

In April 1998, VA again examined the veteran's right wrist.  
At that point, the veteran provided a similar history of 
right wrist fractures but also indicated that he had injured 
his right wrist again, one year prior to the examination.  
Examination found mild tenderness over the ulnar aspect of 
the right wrist but there was no wrist edema or erythema 
present.  The veteran did develop mild, diffuse right wrist 
pain with full dorsiflexion and palmar flexion.  He developed 
mild diffuse right wrist pain with full ulnar deviation and 
full radial deviation.  Again, his wrist strength was 75 
percent of normal.  The examiner concluded that traumatic 
degenerative arthritis was believed to be the cause of the 
veteran's recurring right wrist pain although right wrist x-
rays were normal and the x-rays did not reveal evidence of 
pathology for the right wrist pain and impaired wrist 
strength.

The veteran sustained a fracture of the right wrist during 
service; there is no post-service history of a right wrist 
injury; there is medical evidence of a current right wrist 
disorder, to include probable traumatic arthritis; and VA 
examiners have essentially indicated that there is a nexus 
between the current right wrist disability and trauma 
sustained during service.  Accordingly, service connection 
for residuals of a right wrist fracture is warranted.

III.  Bilateral Hearing Loss

The veteran avers that he developed bilateral hearing loss in 
service.  As such, he argues that he is entitled to service 
connection for this bilateral hearing loss.  
In order for hearing loss to be considered a disability for 
VA purposes, certain criteria must be met.  Under 38 C.F.R. § 
3.385, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

Service medical records show that the veteran underwent an 
audiometric examination in service in August 1975.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
10
10
15
15

Hearing conservation was strongly advised at that point.  In 
March 1976, the veteran was noted to have mild hearing loss, 
high frequency left ear.  In March 1989, a military physician 
noted that severe hearing loss existed beyond 4000 decibels.  
Similarly, in February 1990, the veteran was diagnosed with 
mild left ear hearing loss.  Finally, the veteran was 
diagnosed with noise induced hearing loss due to pilot 
training without adequate hearing protection in March 1993.

The veteran has also been tested since service.  On the 
authorized audiological evaluation in June 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
20
30
LEFT
5
10
0
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

It is the decision of the Board that the medical evidence 
does not show current bilateral hearing loss.  Initially, the 
Board notes that there are no audiometry findings to show 
that the veteran ever had hearing loss in his right ear.  As 
to his left ear, while the Board is cognizant of the fact 
that the veteran was diagnosed with noise induced hearing 
loss in service, there is no evidence of a current disability 
for VA purposes.  The veteran has been diagnosed with left 
ear hearing loss above 4000 decibels, but such is not hearing 
loss as defined by 38 C.F.R. § 3.385.  In the absence of 
medical evidence of current hearing loss in either ear, 
within the meaning of the cited legal authority, the claim is 
not well grounded. 

IV.  Bradycardia and Hypertension

The service medical records show that, upon a reserve 
examination in November 1970, prior to the veteran going on 
active duty, it was noted that he had a history of a short 
systolic murmur at the apex.  An EKG at that time revealed 
sinus bradycardia.  Service medical records show that in 
January 1975 the veteran was found to have elevated blood 
pressure, but a five day blood pressure check (January 20 to 
January 24, 1975) showed an average blood pressure of 124/78.  
The veteran was not diagnosed with hypertension in service.

The veteran underwent a VA examination in June 1997.  History 
at that time included a mildly elevated blood pressure since 
1975 treated with antihypertensive medication.  Blood 
pressure on the 1997 examination was 108/60.  An EKG revealed 
bradycardia (heart rate of 47 beats per minute) but was 
otherwise normal.  

There is no medical evidence of a nexus between a current 
diagnosis of a heart disorder or hypertension and service.  
When examined in 1997, the veteran gave a history of 
hypertension beginning during service, but the service 
medical records show only a transient elevated blood pressure 
reading, followed by normal readings. There is no notation of 
a diagnosis of hypertension during service or for many years 
thereafter.  As to the veteran's bradycardia or slow heart 
rate, such is an EKG finding, and is not an injury or disease 
resulting in disability within the meaning of applicable VA 
regulations.  In any event, the medical evidence shows that 
it was present prior to service, and there is no medical 
evidence of record that shows a worsening of bradycardia 
during service.  Under these circumstances, the veteran's 
claim for service connection for bradycardia and hypertension 
must be denied as not well grounded.

V.  Hypercholesterolemia and Hypertriglyceridemia

As to the final issue, the veteran has not identified a 
disability for which compensation is payable.  
Hypercholesterolemia and hypertriglyceridemia are defined as 
an excess of cholesterol and triglyceride in the blood.  
Dorland's Illustrated Medical Dictionary, 26th Ed., pp. 629, 
636, respectively (1994).  As such, they represent only 
laboratory findings, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).  As the veteran has 
not identified a current disability, as defined by the 
applicable laws and regulations, his claim is not well 
grounded, and must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).



ORDER

Entitlement to service connection for residuals of a right 
elbow injury is denied.

Entitlement to service connection for residuals of a right 
wrist injury is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bradycardia and 
hypertension is denied

Entitlement to service connection for hypercholesterolemia 
and hypertriglyceridemia is denied



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

